Case 2:20-cv-00030-JRG Document 425 Filed 06/02/21 Page 1 of 2 PageID #: 35080




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


HUAWEI TECHNOLOGIES CO. LTD.,         §
                                      §
                Plaintiff,            §
                                      §
v.                                        CIVIL ACTION NO. 2:20-CV-00030-JRG
                                      §
                                      §
VERIZON COMMUNICATIONS, INC.,         §
VERIZON BUSINESS NETWORK              §
SERVICES, INC., VERIZON ENTERPRISE    §
SOLUTIONS, LLC, CELLCO                §
PARTNERSHIP D/B/A VERIZON             §
WIRELESS, INC., VERIZON DATA          §
SERVICES LLC, VERIZON BUSINESS        §
GLOBAL LLC, VERIZON SERVICES          §
CORP.                                 §
             Defendants.              §
___________________________________   §
                                      §
                                      §
VERIZON BUSINESS NETWORK
                                      §
SERVICES, INC., CELLCO PARTNERSHIP
D/B/A VERIZON WIRELESS, VERIZON
                                      §
DATA SERVICES LLC, VERIZON            §
BUSINESS GLOBAL LLC, VERIZON          §
SERVICES CORP., AND VERIZON           §
PATENT AND LICENSING INC.             §
                                      §
         Counterclaim-Plaintiffs,     §
v.                                    §
                                      §
HUAWEI TECHNOLOGIES CO. LTD.,         §
HUAWEI TECHNOLOGIES USA, INC.,
                                      §
AND FUTUREWEI TECHNOLOGIES INC.
                                      §
                                      §
                    Counterclaim-
                                      §
                    Defendants.
                                      §
Case 2:20-cv-00030-JRG Document 425 Filed 06/02/21 Page 2 of 2 PageID #: 35081




                        MOTION HEARING MINUTES
               HELD BEFORE DISTRICT JUDGE RODNEY GILSTRAP
                                June 2, 2021
OPEN: 10:03 AM                                       ADJOURN: 11:32 AM

ATTORNEYS FOR PLAINTIFF:                         See attached

ATTORNEYS FOR DEFENDANTS:                        See attached

LAW CLERK:                                       Thomas Derbish

COURT REPORTER:                                  Ed Reed, CSR

COURTROOM DEPUTY:                                Andrea Brunson

 TIME        MINUTES
 10:03 AM    Court opened. Counsel for the parties appeared and announced ready for hearing.
             (By telephonic means, Ms. Goldstein appeared and announced ready for hearing.)
 10:04 AM    Huawei’s Motion for Clarification (Dkt. No. 246).
 10:06 AM    On behalf of Plaintiff Huawei, Mr. Love made a request to the Court re: the sealing
             of the courtroom and the transcript of today’s proceedings. Court heard responsive
             argument from Mr. Dacus on behalf of Defendant Verizon. Court GRANTED-IN-
             PART and DENIED-IN-PART Plaintiff’s request.
 10:17 AM    Courtroom sealed.
 10:18 AM    Mr. Love argued on behalf of Plaintiff Huawei.
 10:28 AM    Courtroom unsealed.
 10:28 AM    Mr. Love continued argument on behalf of Plaintiff Huawei.
 10:36 AM    Mr. Bales provided argument on behalf of Plaintiff Huawei.
 10:56 AM    Mr. Love continued argument on behalf of Plaintiff Huawei.
 11:08 AM    Responsive argument by Mr. Dacus on behalf of Defendant Verizon.
 11:17 AM    Responsive statement interjected by Mr. Verhoeven on behalf of Defendant
             Verizon.
 11:17 AM    Responsive argument by Mr. Dacus on behalf of Defendant Verizon, continued.
 11:18 AM    Completion of arguments.
 11:19 AM    Court DENIED Huawei’s Motion for Clarification (Dkt. No. 246) and instructed
             counsel as follows: (1) Dr. Effenberger to appear for deposition; (2) Deposition of
             Dr. Effenberger to be conducted in the courtroom of USDC Marshall; and, (3)
             Counsel to coordinate with Court staff for scheduling date and time for Dr.
             Effenberger’s in-person deposition.
 11:21 AM    Mr. Dacus made inquiry with the Court re: resetting of jury selection in this case
             for July 7. Court informed counsel that the order of cases set for jury selection on
             July 7 and followed by trial will be designated by the Court at a later date.
 11:23 AM    Court adjourned.
